United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-32
Issued: September 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2009 appellant filed a timely appeal from a July 31, 2009 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on February 6, 2008, causally related to his employment.
FACTUAL HISTORY
On February 22, 2008 appellant, a 48-year-old laborer custodian, filed a traumatic injury
claim (Form CA-1) in which he related that after operating a blower for roughly an hour and
thirty minutes on February 6, 2008, he experienced pain in his arms, shoulder back and legs
which he attributed to the vibration produced by the blower.
Appellant submitted a note, dated February 6, 2008, in which he described the events of
that day and an illegible progress note also of the same date.

Appellant stopped work and underwent treatment, which included an evaluation by
Dr. Bijan Bijan, a Board-certified diagnostic radiologist, who, on February 7, 2008, reported that
x-rays revealed moderately straightening “cervical lordosis” and narrowing disc space at the
C5-6 level. He also sought treatment from Dr. Dung P. Cao, a general practitioner, who on
February 12, 2008 diagnosed cervical radiculopathy. On February 18, 2008 Dr. Cao noted that
appellant’s condition prevented him from working February 6 through 14, 2008.
Dr. Cao referred appellant for evaluation by Dr. Firdos Sheikh, a Board-certified
neurologist, who on February 15, 2008 released appellant to work commencing March 1, 2008.
Dr. Sheikh also reviewed appellant’s history of injury, presented findings on examination and
diagnosed lumbosacral radiculopathy, facet tenderness, bilateral sacroiliac joint pain at the L4-5
and S1 levels, tension headaches, cervical muscle spasm, cervical degenerative joint disease,
carpal tunnel syndrome and bilateral occipital neuralgia.
On February 22, 2008 Dr. Hon Woo, a Board-certified diagnostic radiologist, reported
that a magnetic resonance imaging (MRI) scan of appellant’s cervical spine revealed a twomillimeter disc protrusion at the C5-6 and C6-7 level.
On February 29, 2008 Dr. Sheikh presented results from diagnostic tests and diagnosed
neck and back pain as well as hand “numbness.” He opined that appellant could return to work
on April 1, 2008.
On March 6, 2008 Dr. Sheikh presented findings following an electromyography and
nerve conduction study. He diagnosed carpal tunnel syndrome, bilateral motor and sensory ulnar
entrapment neuropathy, cervical radiculopathy and lumbosacral muscle spasms.
In a subsequent CA-17 report dated March 10, 2008, Dr. Sheikh presented findings on
examination and diagnosed neck, back and hand pain. He also provided work restrictions.
On March 20, 2008 Dr. Sheikh reviewed appellant’s history of injury and diagnosed
neck, back and arm pain which he attributed to a “work[-]related injury.”
Appellant submitted a March 26, 2008 note in which he described the events of
February 6, 2008, as well as his other workers’ compensation claim.1
By decision dated April 9, 2008, the Office denied the claim because the evidence of
record did not demonstrate that the established employment incident caused appellant’s
diagnosed conditions.
On April 11, 2008 Dr. Roderick Sanden, a neurosurgeon, presented findings on
examination, reviewed appellant’s history of injury and diagnosed central disc herniation at the
C5-6 and C6-7 levels, carpal tunnel syndrome, ulnar nerve compression, “possible peripheral
neuropathy,” lumbosacral degenerative disc disease, “loss of lordosis,” and an anterior “kyphotic
deformity.”
1

Appellant has another claim number xxxxxx464, for arm and back pain which, by decision dated February 11,
2008, the Office denied.

2

Appellant submitted a note dated May 8, 2008, signed by Dr. Hugh J. Lubkin, a
chiropractor, who, after reviewing his understanding of California workers’ compensation law
and several medical journals and treatises, disputes the Office’s April 9, 2008 decision.
Dr. Lubkin opines that appellant’s osteoarthritis, disc lesions and carpal tunnel syndrome were
not “specifically caused by the events of [February 6, 2008],” rather, these “underlying
conditions” were “dramatically exacerbated by his work duties.”
On May 9, 2008 appellant requested review of the written record.
By decision dated September 5, 2008, the Office denied the claim because the evidence
of record did not demonstrate that the established employment incident caused the diagnosed
conditions.
In a note dated May 15, 2009, Dr. Sanden clarifies his April 11, 2008 report, noting that
the injury appellant sustained on February 6, 2008, “while using a leaf blower was a direct cause
of the C5-6 and C6-7 cervical disc herniation.” He speculated that appellant’s other conditions
“may also be related” to the February 6, 2008 “injury.”
On July 2, 2009 appellant, through his attorney, requested reconsideration.
By decision dated July 31, 2009, the Office denied modification of its September 5, 2008
decision because the evidence of record did not demonstrate that the established employment
incident caused the diagnosed condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6

2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

3

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS
The Office accepted that the February 6, 2008 employment incident occurred as alleged.
Appellant’s burden is to demonstrate the established employment incident caused a medically
diagnosed condition. This is a medical issue that can only be proven by probative medical
opinion evidence. Because appellant has not submitted sufficient medical opinion evidence
supporting his claim, the Board finds he has not established that he sustained an injury in the
performance of duty on February 6, 2008, causally related to his employment.
Dr. Lubkin opined that appellant’s osteoarthritis, disc lesions and carpal tunnel syndrome
were not “specifically caused by the events of [February 6, 2008],” rather, these “underlying
conditions” were “dramatically exacerbated by his work duties.” His report has no evidentiary
value because he does not qualify as a “physician” for purposes of the Act,10 which includes
chiropractors only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist.11 This report does not constitute competent medical opinion evidence and,
consequently, does not establish a causal relationship between the established employment
incident and a medically diagnosed condition.

7

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

8

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
9

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
10

5 U.S.C. § 8101(2).

11

Id.; see also Jack B. Wood, 40 ECAB 95 (1988).

4

The reports signed by Drs. Bijan, Cao, Sanden, Sheikh, and Woo have diminished
probative value because they lack an opinion explaining how the established employment
incident caused the conditions these physicians diagnosed.12 The weight of a medical opinion is
determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of the physician’s knowledge of the facts of the case, the medical history provided,
the care of analysis manifested and the medical rationale expressed in support of the stated
conclusions.13
Furthermore, while Dr. Sheikh attributed appellant’s condition to a “work[-]related
injury,” he did not support this conclusion with a sufficient explanation or adequate medical
reasoning. Although Dr. Sanden asserts that the February 6, 2008 incident was a “direct cause of
the C5-6 and C6-7 cervical disc herniation,” he did not describe the mechanism of injury, that
being how and why operating a blower on February 8, 2008 produced the medical conditions he
diagnosed.
Moreover, Dr. Sanden’s May 15, 2009 note is of diminished probative value because he
did not present a diagnosis supported by findings on examination. Rather, he merely repeats
appellant’s allegations concerning his injury and thus offers no probative evidence supporting
appellant’s claim. In sum, this evidence lacks the requisite reasoning to establish the causal
relationship between appellant’s condition and the established employment incident.
An award of compensation may not be based on surmise, conjecture or speculation.14
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.15 The fact that a condition manifests itself or worsens during a
period of employment16 or that work activities produce symptoms revelatory of an underlying
condition17 does not raise an inference of causal relationship between a claimed condition and an
employment incident.
Because the medical evidence contains no reasoned discussion of causal relationship, one
that soundly explains how the established February 6, 2008 employment incident caused or
aggravated a firmly diagnosed medical condition, the Board finds appellant has not established
the essential element of causal relationship.

12

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value).
13

See Anna C. Leanza, 48 ECAB 115 (1996).

14

Edgar G. Maiscott, 4 ECAB 558 (1952).

15

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

16

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

17

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

5

CONCLUSION
The Board finds appellant has not established that he sustained an injury in the
performance of duty on February 6, 2008, causally related to his employment.
ORDER
IT IS HEREBY ORDERED THAT the July 31, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

